Citation Nr: 0109532	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from August 
1946 to March 1949.  He died in May 1994.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death on the grounds that the 
appellant had not presented a well-grounded claim.

The RO in the August 1999 rating decision also denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to 
accrued benefits.  In June 2000, the RO issued a statement of 
the case which addressed these issue.  However, a timely 
filed substantive appeal was not thereafter received as to 
these issues.


FINDING OF FACT

The appellant's spouse rendered honorable Philippine Scout 
service as an enlisted man from August 1946 to March 1949.


CONCLUSION OF LAW

The service of the appellant's spouse does not constitute 
active military service for purposes of VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 
1541 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes payment of death death pension benefits to 
a surviving spouse of a "veteran."  38 U.S.C.A. §§ 1521, 1541 
(West 1991).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a)-(b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts under Section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval or air service for 
the purposes of any laws administered by VA except with 
respect to specified contracts of the National Service Life 
Insurance and Chapters 11 and 13 (except section 1312(a)) of 
this title.  38 U.S.C.A. § 107(b).  Chapter 11 deals 
exclusively with compensation for service-connected 
disability or death.  Chapter 13 deals exclusively with 
dependency and indemnity compensation for service-connected 
death.  Service of persons enlisted under Section 14, Public 
Law 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation.  
However, Chapter 15, regarding pension for nonservice- 
connected disability, is not specifically listed in the 
exception portion of 38 U.S.C.A. § 107(b).  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law 190, as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8(b).

In cases of Philippine service, the period of active service 
will be the dates certified by the United States Service 
Department.  Service Department findings are binding on the 
VA for purposes of establishing service.  Duro v. Derwinski, 
2 Vet.App. 530 (1992).  The record reflects that the 
recognized service for the appellant's husband was with the 
Army of the United States as a Philippine Scout from August 
1946 to March 1949.

Such service is not considered active service for the purpose 
of establishing eligibility for pension benefits.  The period 
of service is not in dispute, at issue is whether the service 
of the appellant's deceased spouse entitles her to death 
pension benefits, which it does not.  Under 38 U.S.C.A. § 
107(b), service in the New Philippine Scouts is not 
considered active military service for the purposes of non-
service-connected pension benefits.  As noted above, all 
enlistments of Philippine Scouts between October 6, 1945, and 
June 30, 1947, were made under the provisions of Section 14 
of the Armed Forces Voluntary Recruitment Act of 1945.  
Persons enlisted under that Act are considered New Philippine 
Scouts.  See 38 C.F.R. § 3.8(b).  The United States Court of 
Appeals for Veterans Claims and United States Court of 
Appeals for the Federal Circuit have held that sections 
107(a) and (b) do not violate the equal protection component 
of the Fifth Amendment of the U.S. Constitution.  See Talon 
v. Brown, 999 F.2d 514, 516-17 (Fed. Cir. 1993), cert. 
denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 
(1993); Rosalinas v. Brown, 5 Vet. App. 1 (1993) (holding 
that section 107(b) is constitutional on its face).  Thus, 
the appellant's claim of entitlement to eligibility for VA 
pension benefits based on recognized military service of her 
deceased husband lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated above, the Board has determined that 
the death pension claim must be denied as a matter of law.  
The Board has also determined that the duty to assist and the 
duty to notify provisions of the VCAA have been fulfilled 
regarding this issue.  In the circumstances of this case, a 
remand as to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted as to the issue 
of entitlement to death pension benefits.  

The Board notes, however, that the VCAA requires 
readjudication of the claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required as to the issue of 
entitlement to service connection for the cause of the 
veteran's death for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death is REMANDED for the 
following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


2.  Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


